In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relator’s motion for oral hearing,
IT IS ORDERED by the court that the motion for oral hearing be, and hereby is, denied.
F.E. Sweeney, J., concurs because the request is moot.
Lundberg Stratton, J., concurs because Visiting Judge Knepper has received and reviewed the audiotapes of the January 13,1998 oral arguments.
Douglas and Resnick, JJ., dissent and would grant the motion.
Richard W. Knepper, J., of the Sixth Appellate District, sitting for Pfeifer, J.